Case 2:19-cr-20052-JAR Document 127-33 Filed 08/23/21 Page 1 of 6




           EXHIBIT 33
            Case 2:19-cr-20052-JAR Document 127-33 Filed 08/23/21 Page 3 of 6

                                                    UNCLASSIFIED//FOUO


(2) Developing bimetallic catalysts for ethane aromatization. (3) Controlled synthesis of
single atom catalysts for low temperature methane activation. I attached these proposals
for your reference. I attached these proposals for your reference. His similar funded ones
in US are (1) New Vacuum X-ray Photoelectron Spectrometer for Advanced Research in
Interdisciplinary Research Areas, NSF (2) Understanding Oxidative Dehydrogenation of Ethane
and Oxidative Coupling of Methane through In-situ Studies of Catalyst Surface during Catalysis
and Computational Studies, DE-SC0014561. (3) Catalysis on Singly Dispersed Bimetallic
Catalytic Sites, NSF-14612121. Franklin Feng Tao is also stealing the intellectual property of
ambient pressure X-ray photoelectron spectroscopy to China.
Violation: Espionage


(U) Complainant Information
First Name:
             Redacted [


Middle Name:
Last Name:
             Redacted [L.N.]


Age:
DOB: Redacted [L.N.]
Additional Info:
Type: Cell
Phone: Redacted [L.N.]
Extension:
Account: Redacted [L.N.]
Type: Business
Address:                         Redacted [L.N.]
City: Lawrence
State: Kansas
Zip: 66047
Country: United States

(U) Subject Information
First Name: franklin
Middle Name:
Last Name: Tao
Age: 48
DOB:
Additional Info: I don't have evidence for his behaviour of stealing the intellectual property of
ambient pressure X-ray photoelectron spectroscopy.
Type: Cell
Phone: Redacted
Extension:
Type: Business
Address:            Redacted             The University of Kansas
City: Lawrence
State: Kansas
Zip: 66047
Country: United States

(U) Remote IP: 192.31.105.152
Remote Host: api.fbi.gov
Http Referrer: https://www.fbi.gov/tips
User Browser: Mozilla/5.0 (Windows NT 10.0; Win64; x64) AppleWebKit/537.36 (KHTML, like
Gecko) Chrome/72.0.3626.121 Safari/537.36

(U) Latitude: 37.8736
Longitude: -122.257
Country: US
Region: California
City: Berkeley
Postal Code: 94720
Timezone: -07:00

(U)Legal Caveat: (U//FOUO) THE INFORMATION CONTAINED HEREIN HAS BEEN
DETERMINED BY THE FBI TO BE PERTINENT TO & WITHIN THE SCOPE OF AN
AUTHORIZED LAW ENFORCEMENT ACTIVITY & SHOULD BE CONSIDERED IN THE
CONTEXT OF THE ASSESSMENT OR PREDICATED INVESTIGATION TO WHICH THE
INFORMATION RELATES. PARTICULAR ATTENTION SHOULD BE GIVEN TO THE




                                                                       2
